Annex A Plan of Complete Liquidation and Dissolution PLAN OF COMPLETE LIQUIDATION AND DISSOLUTION OF VESTIN FUND III, LLC This Plan of Complete Liquidation and Dissolution (the “Plan”) of Vestin Fund III, LLC, a Nevada limited liability company (the “Company”), has been recommended by Vestin Mortgage, Inc., a Nevada corporation, the sole manager of the Company (the “Manager”), as being in the best interests of the Company and its members.The Manager has directed that this Plan be submitted to the members for its adoption or rejection at a special meeting of members.Upon such adoption, the Company shall completely liquidate and voluntarily dissolve in accordance with the laws of the State of Nevada as follows: 1.Effective
